Citation Nr: 1413457	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-07 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for right shoulder disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to April 17, 2012.

6.  Evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine since April 17, 2012.

7.   Evaluation in excess of 10 percent for degenerative joint disease of the left knee.

 8.  Entitlement to an increased, compensable evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served from April 1, 1981 to July 2, 1981, from January 21, 2003 to October 11, 2003, and from July 15, 2005 to March 6, 2006.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2006 VA Regional Office (RO) rating decision that granted service connection for lumbar spine degenerative disc disease rated 10 percent disabling, left knee degenerative joint disease, rated 10 percent disabling, and hypertension, evaluated as noncompensable, all effective from March 7, 2006.  The October 2006 rating determination also denied, in pertinent part, service connection for a right knee disorder, a right shoulder disorder, a right ankle disorder, and type II diabetes mellitus.

During the appeal, an October 2012 rating decision granted an increased, 20 percent disability evaluation for the Veteran's degenerative disc disease of the lumbosacral spine, effective April 17, 2012.  The grant of a higher rating for his degenerative disc disease of the lumbosacral spine is not a full grant of the benefits sought on appeal, and the Veteran has not indicated that he agreed with the increased rating; thus, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Virtual VA claims file has been reviewed.  

This case was previously remanded by the Board in December 2011, wherein the Board found that additional development, including additional VA examinations, was necessary prior to adjudication of the issues on appeal, as listed above.  The requested VA examinations were provided in April 2012; an additional supplemental statement of the case (SSOC) was issued in October 2012.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).   The Veteran's claims have been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that, in his March 2008 VA Form 9, the Veteran indicated that he wanted a hearing before a Veterans Law Judge (VLJ) of the Board at the RO, also known as a Travel Board hearing; this request was withdrawn in September 2011.  Nevertheless, in October 2012, following the issuance of the SSOC, the Veteran submitted another VA Form 9, wherein the Veteran indicated that he wanted a videoconference hearing at the RO before a VLJ of the Board.  It does not appear that the Veteran was scheduled for a Board videoconference hearing in accordance with his October 2012 request.  As such, the Veteran should be afforded an opportunity to provide testimony as to the issues on appeal via a Board videoconference hearing at the RO.  See 38 C.F.R. §§ 20.700, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO before a VLJ of the Board as requested.  Thereafter, the case should be returned to the Board, if in order.

The purpose of this remand is to afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).






Department of Veterans Affairs


